Exhibit 10.1

February 26, 2013

Kitty Yung

Dear Kitty:

American Eagle Outfitters Hong Kong Limited (the “Company”) is pleased to offer
you the position of Executive Vice President – Asia/Pacific reporting to Robert
Hanson, Chief Executive Officer. The details of the terms and conditions of this
offer letter are outline herein and in the attached documents (collectively, the
“Employment Agreement”).

This offer letter and the terms of our offer are highly confidential. You agree
to keep this offer and its terms confidential and you will not disclose the
offer or its terms to any third party (excluding your spouse, lawyer, tax
advisor or pursuant to court order). You understand that if you breach this
provision the offer may be automatically revoked at the Company’s discretion and
the Company will have no obligation to you.

Commencement Date: Your employment with the Company shall commence on the date
in which you begin to provide full time service for the Company. Your position
will be based in Hong Kong.

Salary: You will be paid an annual base salary of US$575,000 per annum less
applicable taxes and withholdings (or pro-rated amount for incomplete year of
service), payable in 12 equal monthly instalments by the end of each month.

Sign-on Cash Bonus: You will be eligible for a cash sign-on bonus of US$450,000
gross, paid in a lump-sum in 30 days after your employment commences. This
payment is subject to the attached repayment agreement.

Annual Incentive Bonus: Subject to the terms of this clause, you will be
eligible to earn an incentive compensation bonus of up to 70% (Target) of your
base salary equal to US$402,500 with a maximum up to 140% equal to US$805,000.
You will first be eligible to participate in the Annual Incentive Bonus plan for
fiscal year 2013, and your entitlement to the Annual Incentive Bonus is based
upon the achievement of the Company and Brand (where applicable) financial
performance based goals to be established by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”). In order to be
eligible to receive this Bonus, you must remain continuously employed by the
Company through the date the Bonus is awarded. Fiscal 2013 bonus will not be
prorated based on your service within the performance period.

Restricted Stock Units: Upon your Commencement Date, you will be eligible for
consideration of a RSU grant with an expected value of US$250,000.The grant
price will be the closing price of American Eagle Outfitters, Inc (“AEO”) common
stock on the grant date. The number of units can fluctuate based on the stock
price at the grant date, but the overall grant value will remain constant. The
units will be a part of the grant made by the Compensation Committee pursuant to
and subject to all terms and conditions set forth in the AEO’s 2005A Plan.

The RSU grant will only vest contingent upon the achievement of your personal
goals set with the Company for both fiscal year 2013 and fiscal year 2014. If
your performance meets or exceeds the targets for fiscal year 2013 and fiscal
year 2014, the entire RSU grant will vest 2 years after the grant date, in the
Spring of fiscal year 2015. The Compensation Committee must verify that the
performance goals and other material terms are met prior to vesting. If your
employment is terminated for any reasons before the vesting of the RSU grant,
any unvested RSU grant shall be forfeited without compensation.



--------------------------------------------------------------------------------

Additionally, upon your Commencement Date, you will be eligible for
consideration of a RSU grant with an expected value of US$270,000. The grant
price will be the closing price of AEO common stock on the grant date. The
number of units can fluctuate based on the stock price at the grant date, but
the overall grant value will remain constant. The units will be a part of the
grant made by the Compensation Committee pursuant to and subject to all terms
and conditions set forth in the AEO’s 2005A Plan.

If AEO performance meets or exceeds certain Company targets for fiscal year
2013, the entire RSU grant will vest upon certification of fiscal year 2013
performance. The Compensation Committee must verify that the performance goals
and other material terms are met prior to vesting. However, if the performance
goals for fiscal year 2013 are not met, then the RSU grant will vest
proportionally over three years from the grant date based solely on your
continued employment with the Company over that period. For the avoidance of
doubt, if your employment is terminated for any reasons during the aforesaid
three-year period, any unvested RSU grant shall be forfeited without
compensation.

It is the parties’ intention that the 2005A Plan be adopted and administered in
a manner that enables the Company to deduct for federal income tax purposes the
full value of all RSU grants (if applicable).

Based upon Company performance in Fiscal 2013, you will be eligible for
consideration for a time-based Restricted Stock award, granted in Spring 2014
and vesting in Spring, 2015 up to US$400,000 in grant value.

For the avoidance of doubt, your entitlement to the RSU grant shall also be
subject to the terms and conditions of the RSU Confidentiality,
Non-Solicitation, Non-Competition and Intellectual Property Agreement attached
hereto.

Performance Share Plan: Upon your Commencement Date, you will be eligible for
consideration of a Performance Share Unit grant with an expected target value of
US$330,000. The grant price will be the closing price of AEO common stock on the
grant date. The number of units can fluctuate based on the stock price at the
grant date, but the overall value will remain constant. Vesting of the PSU will
be contingent upon the achievement of AEO performance goals set by the Company
at its discretion for a given 3-year period. Based upon AEO performance, the
units will vest at the end of the 3-year period. The actual number of units
vested will be based upon a sliding performance scale, varying between 0-150% of
the target award. Shares not vested will be forfeited.

The units will be part of the grant made by the Compensation Committee pursuant
to and subject to all terms and conditions set forth in the AEO’s 2005A Plan. It
is the parties’ intention that the 2005A Plan be adopted and administered in a
manner that enables the Company to deduct for federal income tax purposes the
full value of all RSU grants (if applicable).

Performance Review: Annual performance appraisals take place in March. You will
receive your first evaluation for merit consideration in March, 2014 with a
retro-active effective date to the beginning of the 2014 fiscal year.

Mandatory Provident Fund (MPF): You will participate in the Company’s mandatory
provident fund in accordance with applicable laws.

Health Insurance: Medical and dental coverage will begin on your first day of
employment at no cost to you and will be administered by HSBC. Please note that
the Company has rights to amend, revise, cancel or change the service provider
of the insurance scheme at its sole discretion.



--------------------------------------------------------------------------------

Vision Plan: The Company will provide you with reimbursements up to HK $1,550
dollars per calendar year for vision services rendered. Any unused entitlement
in one year cannot be carried forward to the following year.

Life & Disability (Personal Accident) Insurance: You will be enrolled in the
Company’s Life Insurance scheme and Accidental Death & Dismemberment
Insurance/Total & Permanent Disability scheme at no cost to you. Please note
that the Company has rights to amend, revise, cancel or change the service
provider of the insurance scheme at its sole discretion.

Working Hours: The Company works on a five day work week. You will always be
entitled to one statutory rest day in each 7–day period as required per Hong
Kong law; such day will be determined by the Company. You may be required to
work a sixth day occasionally and when traveling, or otherwise as business
dictates.

Annual Leave: In addition to all Hong Kong general holidays, you will be
entitled to 28 working days of paid annual leave in a leave year (or a pro-rated
number for incomplete year of service). You may begin to take your annual leave
after 60 days of employment with the consent of the Company.

Car Allowance: You will receive a monthly car allowance of USD$1,500 gross. This
will be paid to you at the end of each month.

Taxes: As your position is based in Hong Kong (home country), there may be times
when business travel outside the country is necessary. If you become subject to
foreign country tax liability due to business travel on wage income paid by AEO,
the Company will tax equalize you to your home country tax liability.

Contractual Severance Payment: If your employment is terminated by the Company
for any reason or no reason at all, except for proven fraud, you will be
entitled to receive a contractual severance payment equivalent to 12 months’
base salary within 30 days of the termination of employment conditioned upon the
execution of a General Release in a form provided by The Company. This
contractual severance payment is inclusive of any statutory severance payment
that may be payable under the Hong Kong Employment Ordinance.

Merchandise Discount: You will also be eligible for an employee discount of 40%
off regular price merchandise and 25% off sale merchandise.

RSU Confidentiality, Non-Solicitation, Non-competition and Intellectual Property
Agreement: Your employment is conditioned upon your execution of the form of
Confidentiality, Non-Competition and Intellectual Property Agreement (the “RSU
Confidentiality Agreement”) attached to this letter.

Third Party Confidential Information: The terms and conditions of your
employment with the Company prohibit you from using or disclosing any
confidential or proprietary information of third parties, including your prior
employers. In your employment with the Company, you are expected to comply with
any current contractual restrictions that prohibit either the misappropriation
or disclosure of confidential and proprietary information or the solicitation of
employees.

Future Compensation: The compensation package outlined here is based on current
American Eagle benefits and compensation policies and practices. Your
compensation and benefits levels are subject to change by the Company in the
future, but shall not be less than as set out above in this Employment
Agreement, unless such reductions apply on the same basis to all executive
officers of the Company.



--------------------------------------------------------------------------------

We also attach an Appendix setting out additional terms and conditions of
employment (the “Appendix”) which form part of this Employment Agreement. Please
sign and date one copy of this letter, one copy of the enclosed Appendix, and
one copy of the RSU Confidentiality Agreement enclosed herein, and return them
to Dave McNulty’s attention. You can scan and email your signed copy to
mcnultyd@ae.com and then send the original in the postal mail. I have enclosed
an additional copy for your records.

Please feel free to contact me if you have any questions.

We very much look forward to you becoming a member of our team at American Eagle
Outfitters. Please sign and date one copy of this and return it to us to verify
your verbal acceptance. Because of your professional level within the Company,
this offer is subject to approval by the Board of Directors, which we anticipate
receiving shortly. Upon approval, we will send you a fully executed copy of this
letter for your records. Please let me know if you have any questions.

Sincerely,

/s/ Robert Hanson

Robert Hanson

Chief Executive Officer

For and on behalf of

American Eagle Outfitters Hong Kong Limited

I accept the offer of employment under the terms noted in this letter and
attached Appendix.

 

/s/ Kitty Yung     April 8, 2013 Kitty Yung     Date



--------------------------------------------------------------------------------

AMERICAN EAGLE OUTFITTERS HONG KONG LIMITED

SIGN-ON BONUS PAYBACK AGREEMENT

For: Kitty Yung

In exchange for American Eagle Outfitters Hong Kong Limited’s agreement to
provide a one-time, sign-on bonus in the amount of US$450,000 GROSS to me in
connection with my employment, I agree as follows:

I acknowledge that I have read this Sign-On Bonus Payback Agreement and that I
understand its provisions.

I agree that if I voluntarily terminate my employment with American Eagle
Outfitters Hong Kong Limited (the “Company”), or I am dismissed by the Company
based on gross misconduct or proven dishonesty during the first 12 months of
employment following my start date, I will payback to the Company 100% of the
monies received.

If I leave the Company’s employment as stated above, subject to applicable laws,
I authorize them to deduct from monies otherwise due to me, any amounts I am
obligated hereunder to pay. I understand that if such monies are not sufficient
to repay the full amount I owe, I will immediately pay the remainder owed to the
Company under this Agreement. In the event that I fail to pay the remaining
amounts due within 30 days following the date that I terminate my employment, I
will also pay the Company interest at an annual rate of one (1%) percent over
prime on all amounts that remain unpaid after the end of such 30-day period.

I agree to pay the Company’s cost (including reasonable attorney’s fees and
court costs) of collecting any amounts payable under this Agreement.

 

Signature:   /s/ Kitty Yung   Kitty Yung Date:   April 8, 2013

ONE COPY OF THIS SIGN-ON BONUS PAYBACK AGREEMENT MUST BE SIGNED AND RETURNED TO
HUMAN RESOURCES PRIOR TO PAYMENT OF ANY AMOUNT. PLEASE RETAIN THE OTHER FOR YOUR
RECORDS.



--------------------------------------------------------------------------------

Appendix

I, Kitty Yung, agree that the additional employment terms set out in this
Appendix shall form part of my terms and conditions of employment with American
Eagle Outfitters Hong Kong Limited (hereinafter referred to as the “Company”).

In consideration of being hired as Executive Vice President–Asia Pacific with
the Company, I acknowledge and agree to the following:

 

  1. I will not have any financial involvement with any customer, supplier or
vendor, or any involvement in any trade or other business, whether for personal
gain or that of a third party, where a conflict of interest with the Company may
exist. I will avoid situations where my personal interest may conflict or appear
to conflict with that of the Company or a client, supplier or vendor of the
Company and if there is any doubt I will obtain prior authorization from my
manager. I will not accept gifts from a customer, supplier or vendor, or any
prospective customer, supplier or vendor of the Company except as permitted by
the Company policy.

 

  2. I agree that during my employment with the Company, I will devote my full
working time and attention and best efforts to the service and benefit of the
Company’s business and shall comply with all rules, regulations, policies and
instructions of the Company.

 

  3. I will behave in an honest, decent, courteous manner at all times in
dealing with customers and employees of the Company. I understand that
discriminatory practices are against Company policy and I agree that I will not
act in a discriminatory manner in dealing with customers and employees,
including acts of sexual or psychological harassment.

 

  4. Subject to the other provisions of this Employment Agreement, including
specifically payment of the equivalent of 12 months base salary as set forth in
the Contractual Severance Payment provision in the main body of the Employment
Agreement, I understand that my employment may be terminated by either the
Company or myself by serving on the other party not less than 1 months’ notice
in writing or by making payment in lieu of notice. I also understand that
subject to the other provisions of this Employment Agreement, including
specifically payment of the equivalent of 12 months base salary as set forth in
the Contractual Severance Payment provision in the main body of the Employment
Agreement, the Company may terminate my employment at any time without 1 month’s
notice or 1 month’s payment in lieu thereof for just cause including, but not
limited to, any material breach of any terms and conditions of employment.

 

  5. I have not relied on any representations (either verbal, written, or
otherwise) by the Company, its agents, employees, officers, or employment
consultants, prior to my commencement of employment except as specifically set
forth in this Appendix and the related offer letter received by me.

 

  6. I understand that the Company reserves the right to change, without notice,
the terms of its benefit plan, incentive plan, retirement plan, stock option
plan, and any other Company or successor plan of which I may be eligible to
participate (hereinafter “plans”). I agree to comply with and be bound by the
terms of these plans (if eligible). Upon ceasing to be an employee for any
reason, I understand and agree that no further rights accrue under these plans
(unless vested and expressly provided otherwise under the terms of the plans or
in this Employment Agreement) effective the day I cease employment. I understand
that I cease to be an employee on the date that I am effectively and lawfully
dismissed. In the event of any potential inconsistent interpretation between
this paragraph and any of the plans, this paragraph shall take precedence and
govern.



--------------------------------------------------------------------------------

  7. I understand and agree that my job responsibilities, manner of
remuneration, reporting relationship, hours of work, and the geographic location
where I perform my job may change from time to time and that the Company has the
right to make these changes in the Company’s sole discretion, provided that the
total remuneration package shall not be less than set out above in this
Employment Agreement, unless such reductions apply on the same basis to all
executive officers of the Company. I understand and agree that such changes will
not constitute a constructive termination of my employment.

 

  8. I understand this Appendix and the related offer letter may not be changed,
amended or modified orally, and may only be changed, amended or modified by
written agreement between myself and the Company. I also understand and agree
that the terms and obligations outlined in this Appendix shall continue to apply
in the future regardless of what position I may hold.

 

  9. I acknowledge that certain information which may be acquired by me during
the course of my employment relating, without limitation to the Company’s
systems, financial results or forecasts, sales or marketing results, vendor
contracts or arrangements, marketing programs or strategies, or merchandising
programs may be of a confidential nature and that disclosure of such
information, particularly to competitors, could be damaging to the Company’s
interest. Accordingly, I agree to keep all such information which is identified
to me as being confidential or which, by its nature, should be apparent to me to
be commercially sensitive and that is not already in the public domain or enters
the public domain through no fault of mine, strictly confidential except as
required by law, regulation, or court order and I agree not to disclose such
information to any one outside the Company at any time during within three years
after my employment with the Company, provided for the avoidance of doubt, after
the end of my employment with the Company, I will be permitted to utilize my
acquired professional skill and experience in other employment and in providing
services to others

 

  10. I agree that I will not, without the prior written consent of the Company,
and for a period of eighteen months after the date of the termination of my
employment for whatever reason, directly or indirectly interfere with, hire,
entice away or otherwise engage the services of any employee of the Company, who
was at any time during the twelve months prior to my termination of employment,
an employee of the Company, with whom I have/had dealing.

 

  11. In the event that any provision or part of this Appendix or the related
offer letter shall be deemed void or invalid by a court, the remaining
provisions, or parts of it, shall be and remain in full force and effect.

 

  12. I understand that the Company is committed to a policy of treating all its
employees equally. No employee shall receive less favorable treatment or
consideration on the grounds of disability, sex or family status or will be
disadvantaged by any conditions of employment or company requirements that
cannot be justified as necessary on operational grounds.

 

  13. Subject to applicable laws, I understand that the personal data I have
supplied for the purpose of employment is required for obtaining reference
checks, for maintaining employee records, for assessing employee compensation
and benefits, for training and development, for appraisal and for emergency
purposes and such personal data may be forwarded to the Company’s insurers,
bankers, and medical practitioners providing medical services to employees, if
applicable, and to any relevant service provider or any government authority (at
the authority’s request).

 

  14. I hereby represent and warrant that I am free from any encumbrances or
restrictions imposed by my current or former employer which may in any way
prohibit me from performing services for the Company. I further represent and
warrant that I have not breached and will not breach any duty of confidentiality
to my current/former employer or any third party under any contract or common
law in carrying out my duties. I confirm that the Company has not requested or
induced me to breach any of my duty of confidentiality to any party.



--------------------------------------------------------------------------------

  15. This Appendix and the related offer letter dated February 26, 2013 contain
the entire understanding between the parties in relation to the subject matter
hereunder and supersedes any prior understanding or agreement (whether written
or oral) in relation to the subject matter hereunder.

 

  16. This Appendix and the related offer letter shall be governed by and
construed in accordance with the laws of the Hong Kong Special Administrative
Region.

In signing my name below I agree that I have read, understand and agree to the
terms and provisions as outlined in this Appendix and the offer letter dated
February 26, 2013. I agree I have had the opportunity to seek explanation as
required, and to obtain independent legal advice prior to signing below.

 

/s/ Kitty Yung     April 8, 2013 Kitty Yung     Date



--------------------------------------------------------------------------------

AMERICAN EAGLE OUTFITTERS HONG KONG LIMITED

RSU Confidentiality, Non-Solicitation, Non-Competition And Intellectual Property
Agreement

As a new officer and/or employee of American Eagle Outfitters Hong Kong Limited
or one of its subsidiaries or affiliates (collectively, the “Company”), the
undersigned is eligible to participate in the Company Long Term Restricted Stock
Unit Incentive Plan (the “RSU Plan”) and will be placed or retained by the
Company in a position of special trust and confidence, will be granted access to
or may develop trade secretes, intellectual property, and other confidential or
proprietary information (“Confidential Information”) of the Company, and will be
authorized to communicate with customers, vendors, employees and others to
develop good will for the Company.

NOW, THEREFORE, in recognition of the highly competitive nature of the business
conducted by the Company and in exchange for and in consideration of:

  •  

my employment; and

  •  

in the event of termination of my employment without just cause, to be eligible
to receive an award in accordance with the terms of the RSU Plan , pro-rated
based on actual days worked (excluding any period in which pay in lieu of notice
is or ought to have been provided) and performance goals being met for the full
such period, but not an amount above the “target” award level;

I agree as follows:

1. I will at all times during and after my employment faithfully hold the
Company’s Confidential Information in the strictest confidence, and I will use
my best efforts and diligence to guard against its disclosure to anyone other
than as required in the proper and lawful performance of my employment. I will
not use Confidential Information for my own personal benefit or for the benefit
of any competitor or other person. I understand that Confidential Information
includes all information and materials relating to Intellectual Property, as
defined below, the Company’s trade secrets and all information relating to the
Company that the Company does not make available to the public. By way of
example, Confidential Information includes information about the Company’s
products, designs, processes, systems, marketing, promotional plans, technical
procedures, strategies, costs, financial information, and many other types of
information and materials. Upon termination of my employment, regardless of the
reason for such termination, I will return to the Company all computers, data
storage devices, documents and other materials of any kind that contain
Confidential Information, and all copies thereof, whether electronic or hard
copy.

2. I will not use any confidential information of any third party, including any
prior employer, in breach of a legal obligation to that third party in the
course of my employment.

3. If my employment terminates for any reason whatsoever, then for a period of
eighteen (18) months after termination, I will not directly or indirectly
solicit, induce or attempt to influence any employee of the Company to leave his
or her employment, nor will I in any way assist anyone else in doing so.



--------------------------------------------------------------------------------

4. I agree that all inventions, designs and ideas conceived, produced, created,
or reduced to practice, either solely or jointly with others, during my
employment, including those developed on my own time, which relate to or are
useful in the Company’s business (“Intellectual Property”) shall be owned solely
by the Company. I understand that whether in preliminary or final form, such
Intellectual Property includes, for example, all ideas, inventions, discoveries,
designs, innovations, improvements, trade secrets, and other intellectual
property. All Intellectual Property is either work made for hire for the Company
within the meaning of the U. S. Copyright Act, and, whether or not such
Intellectual Property is determined to be work made for hire, I irrevocably
assign all right, title, moral rights and interest in and to the Intellectual
Property to the Company, including all copyrights, patents, and/or trademarks. I
will, without any additional consideration, execute all documents and take all
other actions needed to convey my complete ownership of the Intellectual
Property to the Company so that the Company may own and protect such
Intellectual Property and obtain patent, copyright and trademark registrations
for it. I agree that the Company may alter or modify the Intellectual Property
at the Company’s sole discretion, and I waive all right to claim or disclaim
authorship. I represent and warrant that any Intellectual Property that I assign
to the Company, except as otherwise disclosed in writing at the time of
assignment, will be my sole, exclusive, original work. I have not previously
invented any Intellectual Property or I have advised the Company in writing of
any prior inventions or ideas.

5. If my employment terminates for any reason whatsoever, then for a period of
twelve (12) months after termination, I will not, directly or indirectly, engage
in (either as an owner, investor, partner, employer, employee, consultant or
director), or otherwise perform services for, any Competitive Business. The term
“Competitive Business” means any business in competition with the retail, direct
marketing and/or internet apparel and accessories business and any other
material business the Company is engaged in as of the date of termination of
employment. Such businesses include, but are not necessarily limited to the
following: Gap, Old Navy, Abercrombie & Fitch, Hollister, Aeropostale, Forever
21, Rue 21, Express, Buckle, Limited, Victoria’s Secret, VS Pink, Pacific
Sunwear, J. Crew, Banana Republic, Inditex S.A., Fast Retailing Co., Ltd., and
H&M Hennes & Mauritz AB. I understand that the Company at its discretion may
waive this provision or shorten the twelve month period by giving me a written
waiver.

6. I understand and agree that if I breach any provision of this Agreement, I
shall then immediately have no further rights or entitlements under the RSU Plan
or in respect of Restricted Stock Units generally, and I shall not be entitled
to any payment or other entitlement in any way relating to Restricted Stock
Units. This paragraph shall govern in the event of any conflict with any other
agreement, term of employment or other commitment or arrangement, or any legal
requirement except the minimum extent imposed by applicable legislation that
cannot be avoided by contract.

7. I understand and agree that the Company has the right to suspend or terminate
the RSU Plan at any time in the future, provided that such suspension or
termination does not decrease the value of my then-current account balance.

8. I understand and agree that the Company is entitled, in addition to other
remedies, to obtain an injunction against any potential or actual violation of
this Agreement. This Agreement is in addition to and does not replace any other
agreement between me and the Company relating to the subject matter hereof, and
I acknowledge that the Company is entitled to enforce any such other agreement
in addition to the provisions of this Agreement.



--------------------------------------------------------------------------------

9. Notwithstanding the foregoing, if I am a “specified employee” as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Company determines that any amounts to be paid to me under this Agreement
could be subject to penalty taxes under Section 409A of the Code, then the
Company shall not commence payment of such amounts until the earlier of (a) the
date that is six months after my Termination Date or (b) the date of my death.
Any amount that otherwise would have been payable but for the delay described
above shall be aggregated and paid with the first payment under this Section 9.
For purposes of this Agreement, ‘Termination Date’ shall mean the date on which
a ‘separation from service’ occurs, as defined in Treasury Regulation
Section 1.409A-1(h) and the guidance promulgated there under.

10. This Agreement cannot be changed in any way unless the Company agrees in
writing. This Agreement will be governed by and interpreted in accordance with
Pennsylvania law, without reference to its conflicts of laws rules.

 

    American Eagle Outfitters Hong Kong Limited Date:   April 8, 2013     By:  

/s/ Robert Hanson

      (American Eagle Outfitters Hong Kong Limited Representative)        
Title:   Chief Executive Officer                                        
                 Date:   April 8, 2013     Kitty Yung       Print Name       /s/
Kitty Yung       Signature